Citation Nr: 0125433	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD symptoms include frequent nightmares, 
a restricted affect, and a history of argumentative behavior 
and fighting at work; his current Global Assessment of 
Functioning (GAF) score is 51.                       


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the claims file includes records of all VA and 
private treatment reported by the veteran, and he was 
afforded a comprehensive VA psychiatric examination in May 
2000.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001).  The RO informed him of the need 
for such evidence in its June 2000 Statement of the Case.  
Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to, and did not inform him of, the enactment of 
the new provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West. 12 Vet. App 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001). 

In a May 2000 rating decision, the RO granted service 
connection for PTSD and assigned an effective date of April 
29, 1999.  This initial evaluation has since remained in 
effect and is at issue in this case.

At the time of the May 2000 rating decision, the claims file 
included VA outpatient treatment reports dated from March 
1998 to May 1999; most of these reports concern group 
therapy.  A March 1998 treatment record reflects that the 
veteran reported being traumatized when his neighbor, also a 
veteran, hanged himself in his garage, and the veteran had to 
cut him loose.  A July 1998 record indicates that he veteran 
reported sleep disturbances and intrusive thoughts, although 
he denied a depressed mood and suicidal and homicidal 
ideation.

In the May 2000 rating decision, the RO also cited to the 
results of a March 2000 VA psychiatric examination.  The 
veteran's subjective complaints included difficulty sleeping, 
particularly following the suicide of his neighbor; daily 
recurrent thoughts and a flashback of Vietnam; an exaggerated 
startle response; and "a bad temper at times."  The 
examination revealed that the veteran was sincere and had 
coherent and relevant speech, without any thinking disorders.  
The veteran's mood was somewhat depressed, and his affect was 
restricted.  No problems with orientation were noted.  In 
rendering an assessment, the examiner noted that the veteran 
had a long history of mild PTSD that was exacerbated by the 
suicide of his neighbor two years earlier.  The veteran's 
current PTSD was described as moderate in degree, causing 
difficulties at work and increasing his mental distress.  The 
examiner noted that the veteran had been constantly employed 
and had apparently not missed work in the past year on 
account of physical or emotional problems.  An Axis I 
diagnosis of PTSD was rendered, and a GAF score of 60 was 
assigned.  The PTSD diagnosis is also noted in the report of 
a VA general medical examination from the same month.

The veteran submitted a July 2000 statement from his former 
employer, who noted that, at an unspecified time following 
early 1997, he had to terminate the veteran's employment 
because of his "argumentative" tendencies.  The employer 
noted that he hoped the veteran "gets the help he needs."  

In two statements, dated in July and September of 2001, the 
veteran's VA psychologist noted that the veteran was enrolled 
in outpatient therapy.  Recent PTSD symptoms were noted to 
include deterioration of concentration and other cognitive 
abilities, a change in jobs with a significant decrease in 
pay and severe financial strain, recurrent depression, and 
sleep difficulties.  Prior neuropsychiatric evaluations, from 
1999 and 2001, were noted to have shown severe impairment in 
the veteran's "Performance IQ."  A GAF score of 51 was 
assigned.  

Additionally, the veteran submitted an undated statement from 
a private dentist, who noted that the veteran's gum problems 
and teeth grinding were "related to PTSD in one way or 
another."  

During his August 2001 VA Video Conference hearing, the 
veteran reported symptoms including depression, decreased 
memory and concentration at work, sleep problems, and 
nightmares occurring about two to three times per week.  The 
current use of such medications as Paxil and Trazodone was 
noted.  The veteran stated that he was currently working 40 
hours per week, but at pay that was "less than half what I 
used to make."  The veteran also described an altercation 
with a fellow employee at a prior job, which reportedly led 
to his termination.       

The RO has evaluated the veteran's PTSD at the 30 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
Under this code section, PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  A 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

In this case, the Board is not satisfied that the presently 
assigned initial evaluation of 30 percent adequately 
contemplates veteran's PTSD disability picture.  Rather, the 
record reflects that the veteran, while employed full-time, 
has had considerable difficulty with adjusting to the 
workplace following the incident of his neighbor's death.  
His history of a serious altercation and his reportedly 
argumentative nature at work suggests difficulty in 
establishing and maintaining effective work relationships.  
Moreover, the veteran's performance testing scores from 1999 
and 2001 reflected severe performance impairment, and his VA 
psychologist assigned a GAF score of 51.  The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) lists this score 
as being in the low moderate range, with symptoms typically 
including a flat affect, circumstantial speech, and 
occasional panic attacks.  The Board is also mindful of the 
veteran's subjective complaints of frequent nightmares and 
intrusive thoughts.  Taken as a whole, the veteran's PTSD 
symptoms suggest that his disability picture is closer to the 
criteria for a 50 percent evaluation than to the criteria for 
a 30 percent evaluation.

In determining that a 50 percent evaluation is warranted for 
the veteran's PTSD, the Board has considered whether 
"staged" ratings, under Fenderson, are warranted.  While 
the VA psychological reports from 2001 suggest a marginally 
more severe disability picture than that reflected in the 
March 2000 VA examination report, it is evident from the 
record that the critical event exacerbating the veteran's 
long-term PTSD was the death of his neighbor, which occurred 
before April 1999, the effective date of the grant of service 
connection.  As such, the Board is satisfied that the 
increased 50 percent evaluation should be effectuated for the 
entire appellate period in question.

Also, in reaching its conclusion, the Board has considered 
whether an even higher initial evaluation, of 70 percent, 
might be warranted.  In this regard, however, the Board 
observes that the veteran currently works full-time, and his 
assigned GAF score of 51 is not consistent with the level of 
social and occupational impairment contemplated by a 70 
percent evaluation.  Other specific symptoms listed in 
Diagnostic Code 9411, including suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; and neglect of personal appearance and 
hygiene have not been shown.  Therefore, it is the 
determination of the Board that an initial evaluation of 50 
percent, and not more, is warranted for the veteran's 
service-connected PTSD.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
veteran's employment history has been addressed above in the 
discussion of the assignment of a 50 percent initial 
evaluation, and, particularly in view of the fact that the 
veteran is presently employed full-time, extraschedular 
consideration is not warranted in this case.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 50 percent is granted for the 
veteran's service-connected PTSD, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

